DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Note
The examiner notes that the PTO-326 form is corrected. The shortened statutory period for reply is set to expire 3 months from the mailing date of this communication. The PTO-326 5/24/22 stated 2 months which is incorrect.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/19 is being considered by the examiner.

				Claim Status
Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 2, 7, and 17, the limitation “eye cup” (For example, in claim 1, lines 8, 12, 13, 18, 20, 21) is unclear and indefinite. Which part of the eye does eye cup refer to- the whole eye? the optic cup? or the retina such that when the retina is separated from the scleral and choroidal layers, the retina is in an eye cup configuration which is useful for imaging? Please clarify what the metes and bounds are of an eye cup.

Regarding Claim 7, the limitation “smaller than an average thickness of a wall of an adult human donor eye cup” is unclear and indefinite. Which wall is being referred to of an eye cup? What is the average thickness (or range of thicknesses) of a wall of an eye cup? Please clarify which anatomic part or layer of the eye cup refers to the wall.
 
Regarding Claim 19, the limitation “fluid reservoirs” is unclear and indefinite. What is the initial height of the fluid reservoirs? How are the heights of the fluid reservoirs adjusted? Where are the fluid reservoirs and where are these located relative to the fluid ports of the base and the lid? Please clarify the arrangement of the fluid reservoirs.

Claims 3-6, 8-16, 18, and 20 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combaz (US Patent 3,941,567).

Regarding Claim 1, Combaz teaches a device for modeling ocular translaminar pressure gradients, the device comprising: a base having an first end and a second end, the base defining: a recess extending from the first end to a bottom defined between the first and second ends; and a protrusion extending upward from the bottom of the recess to an upper end disposed between the bottom of the recess and the first end of the base, the upper end sized to receive a donor eye cup over the upper end; where the base defines at least one fluid port extending through the upper end of the protrusion; an annular retainer configured to fit around and over the protrusion and to be coupled to the base to secure the donor eye cup between the annular retainer and the base and to seal the interface between the donor eye cup and the protrusion; and a lid having a first side, a second side configured to face the first end of the base, and an annular sidewall on the second side, the annular sidewall defining a chamber and having a distal end that encircles an open end of the chamber, the distal end of the annular sidewall configured such that when the lid is secured relative to the first end of the base and the donor eye cup is secured to the protrusion of the base, the distal end of the annular sidewall extends into the recess of the base to secure the donor eye cup between the annular sidewall and the protrusion and seal the interface between the annular sidewall and the donor eye cup, where the lid defines at least one fluid port in fluid communication with the chamber (A hermetic chamber 50, FIG. 6, is defined laterally by a micro-collector ring 24 positioned above the slide 23 and which is closed centrally by a window 25 transparent to a laser beam. The function of chamber 50 is to collect without loss the pyrolysate produced by impact of the laser beam on the specimen and to permit its scavenging by the gas contained in reservoir 7. The micro-collector ring 24 is preferably a satined stainless steel or brass washer having an outer diameter smaller than that of slide 23 and a height which is just sufficient to permit complete scavenging of the pyrolysate. On the lower face of ring 24 is a groove 49 in which sealing ring 48, e.g. a silicone O-ring with a diameter of 1 mm, is housed. When the O-ring 48 is housed in groove 49 it projects sufficiently therefrom to ensure under pressure the hermeticity of chamber 50 by flattening itself against the walls of the groove 49. O-ring 48 may rest either directly on slide 23 surrounding the specimen, or may rest on the surface of the specimen. Col. 3, lines 29-47. The examiner notes the eye cup is directed to intended use. The eye cup is not a part of the structure of the device and therefore does not have patentable weight. Any biological sample, for example, would be capable of being used with the device as claimed).  

Regarding Claim 2, Combaz teaches the device of claim 1, where the donor eye cup is a posterior human eye cup (the donor eye cup is directed to intended use and does not have patentable weight).
  
 
Regarding Claim 8, Combaz teaches the device of claim 1, where the base defines two fluid ports extending through the upper end of the protrusion, and the lid defines two fluid ports in fluid communication with the chamber (Ports 46 and 51 are provided opposite each other in ring 24 for the supply of helium conveyed by conduit 10 and for the removal of the helium-pyrolysate mixture respectively to and from the chamber 50.).  

Regarding Claim 9, Combaz teaches the device of claim 1, where the base defines a first fluid port extending through the upper end of the protrusion and a second fluid port extending below the upper end of the protrusion, and the lid defines two fluid ports in fluid communication with the chamber (Ports 46 and 51 are provided opposite each other in ring 24 for the supply of helium conveyed by conduit 10 and for the removal of the helium-pyrolysate mixture respectively to and from the chamber 50.).    

Regarding Claim 10, Combaz teaches the device of claim 1, where the annular retainer defines one or more annular grooves each configured to receive an O-ring (Fig. 6, sealing ring 48, e.g. a silicone O-ring with a diameter of 1 mm, is housed).  

Regarding Claim 12, Combaz teaches the device of claim 1, where the chamber includes an insert disposed at a particular angle from an axis through the protrusion (Fig. 6, slide 23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 5, 6, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Combaz (US Patent 3,941,567).

Regarding Claim 3, Combaz teaches the device of claim 1.
Combaz is silent to the distal end of the protrusion of the base is hemispherical.  
Regarding the hemispherical shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the distal end of the protrusion of the base is hemispherical in the device of Combaz in order to allow for a particular corresponding fit with other structures.  

Regarding Claim 4, Combaz teaches the device of claim 1.
Combaz is silent the protrusion of the base has a circular cross-section.  
Regarding the shape of the protrusion of the base, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed protrusion of the base to be a circular cross-section in the device of Combaz, in order to allow for a particular fit with other structures.  

Regarding Claim 5, Combaz teaches the device of claim 4 (see teachings above of claim 4), where the recess around the protrusion defines an annular space sized to receive the annular retainer (A hermetic chamber 50, FIG. 6, is defined laterally by a micro-collector ring 24 positioned above the slide 23 and which is closed centrally by a window 25).  

Regarding Claim 6, Combaz teaches the device of claim 4.
Combaz is silent to where an inner diameter of the annular sidewall of the lid is smaller than a diameter of the protrusion of the base.  
Regarding the inner diameter, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that inner diameter of the annular sidewall of the lid are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inner diameter of the annular sidewall of the lid is smaller than a diameter of the protrusion of the base in the device of Combaz, in order to allow for a particular fit with other structures.  

	Regarding Claim 7, Combaz teaches the device of claim 6.
Combaz is silent to where when the lid is secured relative to the base, a minimum distance between the upper end of the protrusion of the base and the distal end of the annular sidewall of the lid is greater than zero but smaller than an average thickness of a wall of an adult human donor eye cup.
Regarding the minimum distance, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that inner diameter of the annular sidewall of the lid are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Examiner notes the limitation, “when” the value is outside of a range does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that when the lid is secured relative to the base in the device of Combaz, a minimum distance between the upper end of the protrusion of the base and the distal end of the annular sidewall of the lid is greater than zero but smaller than an average thickness of a wall of an adult human donor eye cup, in order to allow for a particular fit in the closed configuration such that the sample is tightly enclosed not damaged.

Regarding Claim 11, Combaz teaches the device of claim 1.
Combaz is silent to where the lid is substantially square-shaped, and where the base is substantially square-shaped.  
Regarding the shape of the lid and the base, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lid to be substantially square-shaped, and where the base to be substantially square-shaped in the device of Combaz in order to allow for corresponding structures to be fit together.

Regarding Claim 13, modified Combaz teaches the device of claim 12.
Modified Combaz is silent to the particular angle is between substantially 6 degrees and substantially 10 degrees. 
Regarding the angle, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that the angle are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular angle is between substantially 6 degrees and substantially 10 degrees in the device of modified Combaz to enable adding a sample easily. 

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Combaz (US Patent 3,941,567), in view of Swersey (US Pub 2002/0178790).

Regarding Claim 14, Combaz teaches a system for modeling ocular translaminar pressure gradients, the system comprising: a device of claim 1 (see teachings of Combaz in claim 1 above).
Combaz is silent to a first source of fluid pressure in fluid communication with the at least one fluid port of the base; and a second source of fluid pressure in fluid communication with the at least one fluid port of the lid.  
Swersey teaches in the related art of measuring across a test sample. In Claim 5, a first pressure transducer positioned in one of said systems to measure a pressure drop across a test sample in said one system, a second pressure transducer positioned in said one system to measure a pressure drop across said orifice plate therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first pressure transducer and a second pressure transducer, as taught by Swersey, in the device of Combaz, in order to measure the pressure differential across two streams of fluid, as taught by Swersey in the Abstract.

Regarding Claim 15, modified Combaz teaches the system of claim 14 (see teachings of claim 14 above), where the base defines two fluid ports extending through the upper end of the protrusion, and the lid defines two fluid ports in fluid communication with the chamber, the first source of fluid pressure is coupled to a first one of the fluid ports of the base, the second source of fluid pressure is coupled to a first one of the fluid ports of the lid, and the system further comprises: a first pressure transducer coupled to a second one of the fluid ports of the base; and a second pressure transducer coupled to a second one of the fluid ports of the lid (Swersey teaches in Claim 5, a first pressure transducer positioned in one of said systems to measure a pressure drop across a test sample in said one system, a second pressure transducer positioned in said one system to measure a pressure drop across said orifice plate therein).  

Regarding Claim 16, modified Combaz teaches the system of claim 14, further comprising a control device configured to initiate adjustment of the first source of fluid pressure, the second source of fluid pressure, or both (Swersey teaches  the speed of the fluid flow initiator 18 is manually or automatically adjusted by a computer or other data/control system 32, so that the pressure drop across the reference sample is 0.5 inches of water, measured using pressure transducer PT1.).  

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Combaz (US Patent 3,941,567), in view of Swersey (US Pub 2002/0178790), and further in view of Friedlander (WO 2006/091729).
	Regarding Claim 17, Combaz teaches a method for modeling ocular translaminar pressure gradients, the method comprising, in a device of claim 1 (see teachings of claim 1 of Combaz). 
Combaz is silent to the method comprising: adjusting a fluid pressure gradient between a first fluid pressure in the at least one fluid port of the base and a second fluid pressure in the at least one fluid port of the lid, and thereby adjusting a corresponding fluid pressure gradient between the first fluid pressure on one side of the donor eye cup between the donor eye cup and the protrusion and the second fluid pressure on the other side of the donor eye cup in the chamber of the lid.  
Swersey teaches in the related art of measuring across a test sample. In Claim 5, a first pressure transducer positioned in one of said systems to measure a pressure drop across a test sample in said one system, a second pressure transducer positioned in said one system to measure a pressure drop across said orifice plate therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first pressure transducer and a second pressure transducer, as taught by Swersey, in the device of modified Combaz, in order to measure the pressure differential across two streams of fluid, as taught by Swersey in the Abstract.
Modified Combaz is silent to having a donor eye cup secured between the annular retainer and the base and the lid coupled to the base.
Friedlander teaches in the related art of perfusion. After the mice were euthanized, enucleated eyes were fixed in 4% paraformaldehyde in PBS for about 10 minutes, and the retinas were dissected by making a circular cut behind the limbus, approximately at the iris root, and then removing the anterior part of the eye. The lens and vitreous were dissected out, and the retina was separated from the scleral and choroidal layers leaving the retina in an eye-cup configuration. Radial relaxing-incisions were made in the retina to allow it to flatten and any remnants of the vitreous or hyaloid were carefully removed from the flattened retina. (page 14, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a donor eye cup secured between the annular retainer and the base and the lid coupled to the base, as taught by Friedlander, in the device of modified Combaz, in order to allow for perfusion and imaging of the sample.
	

Regarding Claim 18, modified Combaz teaches the method of claim 17, further comprising: varying the fluid pressure gradient over time (Swersey teaches the speed of the fluid flow initiator 18 is manually or automatically adjusted by a computer or other data/control system 32, so that the pressure drop across the reference sample is 0.5 inches of water, measured using pressure transducer PT1. The control system would allow for varying the fluid pressure gradient over time).    

Regarding Claim 20, modified Combaz teaches the method of claim 17 where the base defines two fluid ports extending through the upper end of the protrusion, and the lid defines two fluid ports in fluid communication with the chamber (see teachings of claims 1 and 17 above of Combaz).
Modified Combaz is silent to, a first source of fluid pressure is coupled to a first one of the fluid ports of the base, a second source of fluid pressure is coupled to a first one of the fluid ports of the lid, and the method further comprises: measuring the first fluid pressure with a first pressure transducer coupled to a second one of the fluid ports of the base; and measuring the second fluid pressure with a second pressure transducer coupled to a second one of the fluid ports of the lid.
Swersey teaches in the related art of measuring across a test sample. In Claim 5, a first pressure transducer positioned in one of said systems to measure a pressure drop across a test sample in said one system, a second pressure transducer positioned in said one system to measure a pressure drop across said orifice plate therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first pressure transducer and a second pressure transducer, as taught by Swersey, in the device of modified Combaz, in order to measure the pressure differential across two streams of fluid, as taught by Swersey in the Abstract.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Combaz (US Patent 3,941,567), in view of Swersey (US Pub 2002/0178790), Friedlander (WO 2006/091729), and in further in view Chen (US Pub 2003/0087292).
Regarding Claim 19, modified Combaz teaches the method of claim 17.
Modified Combaz is silent to adjusting the fluid pressure gradient involves adjusting the relative heights of fluid reservoirs respectively coupled to the fluid ports of the base and the lid.  
Chen teaches in the related art of perfusion. [0089] Once the capillaries are filled with the probe fluids, a constant flow can be maintained and controlled by adjusting the vertical positions of the fluid reservoirs, e.g. the microtiter plates, with respect to the position of the reaction chamber. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusting the vertical positions of the fluid reservoirs, as taught by Chen, in the modified the device of modified Combaz, in order to allow for a constant flow, as taught by Chen in [0089]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798